Exhibit 10.1 [EXECUTION VERSION] STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (the “Agreement”) is made and entered into this 18th day of December, 2009, by and among RCI Entertainment (3105 I-35), Inc., a Texas corporation (the “Purchaser”), Spiridon Karamalegos (the “Seller”), The Joy Club of Austin, Inc. and North IH-35 Investments, Inc. WHEREAS, The Joy Club of Austin, Inc. (“JOY”) is the owner and operator of the adult nightclub business known as “Joy of Austin” which leases and occupies the real property and improvements located at 3105 South IH 35, Round Rock, Texas78664 (the “Property”). North IH 35 Investments, Inc. (“NIII”) is the owner of the Property, and has leased the Property to JOY; and WHEREAS, the Seller presently owns fifty-one percent (51%) of the outstanding shares of common stock of JOY and presently owns forty-nine percent (49%) of the outstanding shares of common stock of NIII (collectively the “Seller Shares”); and WHEREAS, Evangelos Polykrates (“Polykrates”) presently owns forty-nine percent (49%) of the outstanding shares of common stock of JOY and presently owns fifty-one percent (51%) of the outstanding shares of common stock of NIII (collectively the “Polykrates Shares”); and WHEREAS, Seller and Polykrates have entered into a Purchase Agreement dated December 18, 2009 (the “Polykrates Purchase Agreement”), pursuant to which Polykrates has agreed to sell and convey his forty-nine percent (49%) of the outstanding shares of common stock of JOY and his fifty-one percent (51%) of the outstanding shares of common stock of NIII to Seller; and WHEREAS, the Purchaser desires to purchase and acquire all of the outstanding shares of common stock of JOY (the “JOY Shares”) and all of the outstanding shares of common stock of NIII (the “NIII Shares”), which represents one hundred percent (100%) of all of the shares of capital stock of JOY and NIII issued and outstanding (hereinafter the JOY Shares and the NIII Shares are collectively referred to as the “JOY/NIII Shares”); and WHEREAS, the Polykrates Purchase Agreement provides the right to the Seller to assign his rights under the Polykrates Purchase Agreement; and WHEREAS, Seller has agreed to assign his rights under the Polykrates Purchase Agreement to the Purchaser hereunder as provided in an Assignment Agreement between the Purchaser, Seller and Polykrates; and WHEREAS, the Purchaser desires to have the Polykrates Purchase Agreement assigned to it, which will enable the Purchaser to acquire the Polykrates Shares; and WHEREAS, the Seller desires to sell all of his Seller Shares to the Purchaser on the terms and conditions set forth herein; and WHEREAS, the Purchaser desires to purchase all of the Seller Shares on the terms and conditions set forth herein; and WHEREAS, the acquisition of (i) 100% of the JOY Shares by the Purchaser and (ii) 100% of NIII Shares by the Purchaser shall sometimes collectively be referred to herein as the “Acquisition”. NOW, THEREFORE, in consideration of the premises, the mutual covenants and agreements and the respective representations and warranties herein contained, and on the terms and subject to the conditions herein set forth, the parties hereto, intending to be legally bound, hereby agree as follows: ARTICLE I PURCHASE AND SALE OF THE SELLER SHARES Section Sale of the Shares.Subject to the terms and conditions set forth in this Agreement, at the Closing (as hereinafter defined) the Seller hereby agrees to sell, transfer, convey and deliver to Purchaser fifty-one percent (51%) of the outstanding shares of common stock of JOY and forty-nine percent (49%) of the outstanding shares of common stock of NIII, which represents, all of the outstanding capital stock of JOY and NIII owned by the Seller, free and clear of all encumbrances, and shall deliver to Purchaser stock certificates representing the Seller Shares, duly endorsed to Purchaser. Section Purchase Price.As consideration for the purchase of the Seller Shares, Purchaser shall pay to Seller a total consideration of $2,350,000, plus assumption of the First State Bank Note described below (the “Purchase Price”), which shall be payable as follows: (a) $1,820,000 payable by cashier’s check, certified funds or wire transfer at the Closing; and (b) $530,000 evidenced by a five (5) year secured promissory note (the “Secured Note”).The Secured Note shall bear interest at the rate of 4.75% per annum, payable in sixty (60) equal monthly installments of principal and interest.The Secured Note will be secured by (i) a third lien in favor of the Seller against the Property and improvements located thereon and (ii) so long as Seller remains obligated under that certain Guaranty Agreement referenced in Section 1.2 (b) iii of the Polykrates Purcahe Agreement,a second lien on all of the shares of
